OPINION — AG — MEDICAL CARE AND TREATMENT OF INDIVIDUAL INDIGENT PATIENTS AS SUCH IS NOT PRIMARILY A SERVICE OR FUNCTION OF A COUNTY DEPARTMENT OF HEALTH, AS SUCH SERVICE IS THE RESPONSIBILITY OF THE PROPER COUNTY OFFICIALS UNDER 19 O.S. 1961, 781-795 [19-781] — [19-795]. FURTHERMORE, THE STATE COMMISSIONER OF HEALTH SHOULD NOT APPROVE AN AGREEMENT, SUCH AS THAT DESCRIBED IN 63 O.S. 1963 Supp 1-207 [63-1-207], IF SAID AGREEMENT PROVIDES THAT FUNDS DERIVED FROM THE LEVY AUTHORIZED BY ARTICLE X, SECTION 9(A), OF THE OKLAHOMA CONSTITUTION, AND 63 O.S. 1963 Supp 1-223 [63-1-223], WILL BE USED TO PROVIDE MEDICAL CARE AND TREATMENT TO INDIGENT PERSONS, AS SUCH WOULD VIOLATE ARTICLE X, SECTION 19 OF THE OKLAHOMA CONSTITUTION. CITE: 19 O.S. 1961 786 [19-786], 19 O.S. 1961 781 [19-781] (LEE COOK) ** SEE: OPINION NO. 69-201 (1969) **